                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA              :     Hon. Freda L. Wolfson

            v.                        :     Crim. No. 19-534

KEVIN ROGERS


                      ORDER FOR CONTINUANCE

      This matter having come before the Court on the joint application of Craig

Carpenito, United States Attorney for the District of New Jersey (by Catherine R.

Murphy, Assistant United States Attorney), and defendant Kevin Rogers (by

Patrick McMahon, Assistant Federal Public Defender), for an order granting a

continuance of the proceedings in the above-captioned matter from the date this

Order is signed through and including October 1, 2019, to permit defense

counsel the reasonable time necessary for effective preparation in this matter

and to allow the parties to enter into plea negotiations; and the defendant being

aware that he has the right to have the matter brought to trial within 70 days of

the date of his appearance before a judicial officer of this court pursuant to Title

18, United States Code, Section 3161(c); and no prior continuances having been

entered; and the defendant, through his attorney, having consented to the

continuance; and for good and sufficient cause shown,

       IT IS THE FINDING OF THIS COURT that this action should be continued

 for the following reasons:
       (1)   Taking into account the exercise of diligence, the facts of this case

require that defense counsel be permitted a reasonable amount of additional

time for effective preparation in this matter;

       (2)   Both the United States and the defendant seek additional time to

enter into plea negotiations, which would render any subsequent trial of this

matter unnecessary;


       (3)   The defendant has consented to the aforementioned continuance;


       (4)   The grant of a continuance likely will conserve judicial resources;

and;

       (5)   As a result of the foregoing, pursuant to Title 18, United States Code,

Section 3161(h)(7), the ends of justice served by granting the continuance

outweigh the best interests of the public and the defendant in a speedy trial.

        WHEREFORE, it is on this i        day of August, 2019;

        ORDERED that this action be, and it hereby is, continued from the date

 this Order is signed through and including October 1, 2019; and it is further
          ORDERED that the period from the date this Order is signed through and

 including October 1, 2019, and shall be excludable in computing time under the

 Speedy Trial Act of 1974.



                                       HONORABLE FREDA L. WOLFSON
                                       Chief United States District Judge




 Consented and Agreed to by:


 /s/ Catherine R. Murphy
 Catherine R. Murphy
 Assistant U.S. Attorney


rc-t
 Patrick McMahon
 Assistant Federal Public Defender
 Counsel for Defendant Kevin Rogers




ke:’j”i   Roet5
